                                                                           USDC' SP'-')
                                                                           DOCf'\tr·, I
                                                                          ELF( TRO'Wi\LLY FILED
 UNITED STATES DISTRICT COURT                                             DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                            DATF r!I I !J:   1+ - - + - - - -
 -------------------------------------------------------------- X
 CRAIG FRANKLIN,

                                        Plaintiff,                  ORDER GRANTING IN PART
             -against-                                              AND DENYING IN PART
                                                                    PLAINTIFF'S MOTION FOR
 STEPHEN WATERS, COMPASS ADVISERS                                   RECONSIDERATION
 GROUP LLC, COMPASS PARTNERS ADVISORS,
 LLP, COMPASS PARTNERS INTERNATIONAL,                               16 Civ. 9819 (AKH)
 LLP, and COMPASS PARTNERS
 INTERNATIONAL II, LLP.,

                                        Defendants.
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 On October 25 and 30, 2019, I issued orders resolving the above-named parties'

cross-motions for summary judgment in this ongoing dispute over payments alleged to be owed

to Plaintiff by Defendants, entities and individuals with whom Plaintiff used to work. ECF Nos.,

204,206. The October 30 order made 11 rulings. Plaintiff now seeks reconsideration of two of

those rulings. ECF No. 211. The Court assumes familiarity with the facts, claims, and history of

this case, which are summarized in the October orders. For the reasons that follow, Plaintiffs'

motion for consideration is granted in part and denied in part.

                                                  Discussion

                 "A motion for reconsideration should be granted only when the defendant

identifies 'an intervening change of controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice."' Kolel Beth Yechiel Mechil of Tartikov,

Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (quoting Virgin At!. Airways, Ltd. v.

Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.1992)). "Reconsideration of a previous order

by the court is an extraordinary remedy to be employed sparingly in the interests of finality and
conservation of scarce judicial resources." NEM Re Receivables, LLC v. Fortress Re, Inc., 187

F. Supp. 3d 390,395 (S.D.N.Y. 2016) (quotation marks omitted). Motions for reconsideration

are "not intended to be [] vehicle[s] for a party dissatisfied with a court's ruling to advance new

theories that the movant failed to advance in connection with the underlying motion, nor to

secure a rehearing on the merits with regard to issues already decided." Nguyen v. MaxPoint

Interactive, Inc., No. 15-cv-6880, 2017 WL 3084583, at *1 (S.D.N.Y. May 12, 2017)

       A. Claims under New York Labor Law

               This Court's October 30, 2019 order noted, inter alia, that despite Plaintiffs

pursuit of recovery under New York Labor Law ("NYLL"), neither the operative complaint nor

Plaintiffs summary judgment briefing specified which provision (or provisions) ofNYLL he

was relying upon. See ECF No. 206, at 3 n.l. Plaintiffs motion for reconsideration fails again

to explain with any particularity the provision(s) upon which he relies. Plaintiffs opening brief

includes, for the first time in this litigation, scattered references to NYLL § 193, but § 193 "has

nothing to do with failure to pay wages ... , governing instead the specific subject of making

deductions from wages," Malinowski v. Wall Street Source, Inc., No. 09-cv-9592, 2012 WL

279450 (S.D.N.Y. Jan. 31, 2012) (quotation marks omitted). Plaintiff argues in his reply that he

is entitled to relief under NYLL §§ 191 and 198-c. But neither provision applies to "any person

in a bona fide executive, administrative, or professional capacity whose earnings are in excess of

nine hundred dollars a week." NYLL §§ 198-c; see Malinowski, 2012 WL 279450 at *3 ("[I]t is

firmly established that§ 191 is inapplicable to executives."). Plaintiff was employed as a "Vice

President" and later a "Director" and was paid a base salary of $155,000 per year, an amount

over three times the nine-hundred-dollars-a-week threshold outlined in NYLL § 198-c. Plaintiff

argues that he was not an "executive," pointing to testimony perhaps suggesting that Plaintiff


                                                 2
was not among the most senior employees, but doing little to counteract his generous pay and an

array ofresponsibilities including, inter alia, growing Defendants' asset management business,

Franklin Dep. ECF No. 189-68, at 38:19-21, managing outreach to investors, id. at 39:5-9, and

developing new investment strategies, id. at 39:9-12. In any case, Plaintiff did not make any

attempt to address his status as an executive in the voluminous briefing at summary judgment or

in his opening brief here, 1 rendering his current arguments either attempts to improperly

relitigate already-decided issues, or waived.

         B. Interest on the "CIP Letter Agreement" and Additional Taxes

                  On the other hand, Plaintiffs claim that the Court miscalculated the date from

which interest should run on the so-called "CIP Letter Agreement," ECF No. 171-5, has merit.

The CIP Letter Agreement provides for payment to be made "upon collection," id., and as such,

Plaintiff is entitled to interest running from the date of each payment to Defendants. Plaintiff is

thus owed interest as follows: (1) Interest on $170,000 from February 11, 2014 to November 17,

2015; (2) interest on $23,947.92 from May 12, 2014 to November 17, 2015; (3) interest on

$23,776.04 from August 11, 2014 to November 17, 2015; (4) interest on $23,604,17 from

November 7, 2014, to November 17, 2015; (5) interest on $23,432.29 from February 9, 2015 to

November 17, 2015; (6) interest on $23,260.42 from May 8, 2015 to November 17, 2015; (7)

interest on $23,088.54 from August 10, 2015 to November 17, 2015; and (8) interest on

$55,351.09 from November 17, 2015 until paid in full.




1
 Plaintiff failed to address his status as an executive despite the fact that Defendants explicitly argued-in both their
opening and reply brief-that Plaintiff was not entitled to relief due to his being an "executive" for purposes of
NYLL. Def. Summary Judgment Mem., ECF No. 166, at 27 n.6; Def. Summary Judgment Reply Mem., ECF No.
193, at 23-24. At oral argument, after it was pointed out that Plaintiff may be an executive under NYLL, Plaintiffs
counsel did not object, contending only that "Section 193 of the labor law does not exempt executives." Transcript,
ECF No. 207 (Oct. 29, 2019), at 49-51. As explained above, NYLL § 193 is inapplicable here.
                                                          3
               However, Plaintiffs claim for additional tax payments purportedly owed on the

CIP Letter Agreement, was already considered in full by the Court at oral argument, see ECF

No. 207, and Plaintiff does not point to any intervening change in law, availability of new

evidence, or clear error, that warrant reexamination of my earlier holding. Cf Local Civil Rule

6.3 (requiring that memorandum in support of reconsideration "set[] forth concisely the matters

or controlling decisions which counsel believes the Court has overlooked").

                                           Conclusion

               For the foregoing reasons, Plaintiffs' motion for reconsideration is granted in part

and denied in part. Plaintiffs motion is denied with respect to NYLL and taxes purportedly due

on the CIP Letter Agreement, but granted with respect to interest on the CIP Letter Agreement as

set forth above. The Clerk shall terminate the open motion (ECF No. 211) .
                                                                 ....   ....   ~




SO ORDERED.

Dated:         January 2, 2020
               New York, New York
                                                             United States District Judge




                                                4
